



Exhibit 10.10


AGNC INVESTMENT CORP.
2016 EQUITY AND INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK UNIT AGREEMENT


This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is entered into as of
[______________], 20[ ] (the “Date of Grant”), by and between AGNC Investment
Corp., a Delaware corporation (the “Company”), and [_______________]
(“Grantee”).


1.
Certain Definitions. Capitalized terms used, but not otherwise defined, in this
Agreement will have the meanings given to such terms in the Company’s 2016
Equity and Incentive Compensation Plan (the “Plan”). As used in this Agreement:

(a)
“Manager” means AGNC Mortgage Management, LLC.

(b)
“Re-Externalization” means (i) a sale, merger or other transaction that results
in the transfer or issuance of a majority of the outstanding equity interests of
the Manager or AGNC Management, LLC to a person or entity other than a
Subsidiary of the Company (a “Third-Party Manager”); or (ii) the Company enters
into or otherwise becomes a party to a management, investment advisory and/or
administrative services agreement with a Third-Party Manager pursuant to which
the Third-Party Manager will provide all or substantially all of the investment
advisory and administrative functions (e.g., accounting, treasury, legal,
finance, investor relations, back office, or other non-investment advisory
services) of the Company.

(c)
“Replacement Award” means an award (i) of the same type (e.g., time-based
restricted stock units) as the RSUs (as defined in Section 2 hereof) covered by
this Agreement, (ii) that has a value at least equal to the value of the RSUs
covered by this Agreement, (iii) that relates to publicly traded equity
securities of the Company or its successor in the Change of Control or another
entity that is affiliated with the Company or its successor following the Change
of Control, (iv) the tax consequences of which to Grantee under the Code are not
less favorable to Grantee than the tax consequences of the RSUs covered by this
Agreement, (v) the other terms and conditions of which are not less favorable to
Grantee than the terms and conditions of the RSUs covered by this Agreement
(including the provisions that would apply in the event of a subsequent Change
of Control or if the surviving entity is internally managed, an externalization
of management) and (vi) that provides for accelerated vesting in the event that
Grantee’s employment is terminated by the Company or any of its Subsidiaries (or
any of their successors) as a result of a Termination Without Cause that occurs
during the 24-month period following such Change of Control (and such
Replacement Award shall be paid to Grantee within ten (10) days following such
Termination Without Cause). A Replacement Award may be granted only to the
extent it does not result in the RSUs covered by this Agreement or the
Replacement Award failing to comply with or be exempt from Section 409A of the
Code. Without limiting the generality of the foregoing, the Replacement Award
may take the form of a continuation of the RSUs covered by this Agreement if the
requirements of the two preceding sentences are satisfied. The determination of
whether the conditions of this Section 1(c) are satisfied will be made by the
Committee, as constituted immediately prior to the Change of Control, in its
sole discretion.

(d)
“Termination Without Cause” means the termination by Grantee’s employer of
Grantee’s employment for any reason, other than as a result of Grantee’s death
or permanent disability (as determined by the employer) or as a result of
(i) the commission by Grantee of a felony or a fraud, (ii) conduct by Grantee
that brings Grantee’s employer into substantial public disgrace or disrepute,
(iii) gross negligence or gross misconduct by Grantee with respect to Grantee’s
employer, (iv) Grantee’s abandonment of Grantee’s employment, (v) Grantee’s
insubordination or failure to follow the directions of the individual(s) to whom
Grantee reports, which is not cured (if curable) within three (3) days after
written notice thereof to Grantee, (vi) Grantee’s breach of a material
employment policy of Grantee’s employer, which is not cured (if curable) within
three (3) days after written notice thereof to Grantee or (vii) any other breach
by Grantee of any agreement with Grantee’s employer which is material and which
is not cured (if curable) within thirty (30) days after written notice thereof
to Grantee.

2.
Grant of RSUs. Subject to and upon the terms, conditions and restrictions set
forth in this Agreement and in the Plan, the Company hereby grants to Grantee
[_____] Restricted Stock Units (the “RSUs”). Each RSU shall represent the right
of Grantee to receive one share of Common Stock subject to and upon the terms
and conditions of this Agreement.

3.
Restrictions on Transfer of RSUs. Neither the RSUs evidenced hereby nor any
interest therein or in the shares of Common Stock underlying such RSUs shall be
transferable prior to payment to Grantee pursuant to Section 7 hereof, other
than as described in Section 15 of the Plan.

4.
Vesting. The RSUs covered by this Agreement shall become nonforfeitable and
payable to Grantee pursuant to Section 7 hereof with respect to one-third (1/3)
of the RSUs granted pursuant to this Agreement on each of [        ]



1

--------------------------------------------------------------------------------





if Grantee remains continuously employed by the Company or any of its
Subsidiaries (or any of their successors) as of each such date.
5.
Accelerated Vesting. Notwithstanding the provisions of Section 4 hereof, all of
the RSUs covered by this Agreement that have not already vested and become
nonforfeitable pursuant to Section 4 hereof will become nonforfeitable and
payable to Grantee pursuant to Section 7 hereof earlier than the time provided
in Section 4 hereof upon the occurrence of the earliest of any of the following
events:

(a)
While Grantee is continuously employed by the Company or any of its Subsidiaries
(or any of their successors), a Change of Control occurs and a Replacement Award
is not provided to Grantee on the date of such Change of Control.

(b)
While Grantee is continuously employed by the Company or any of its Subsidiaries
(or any of their successors): (i) a Re-Externalization occurs and on the date of
such Re-Externalization, or during the thirty (30) day period thereafter if as a
result of such Re-Externalization, (A) Grantee’s job title, duties or
responsibilities are materially and adversely changed, (B) Grantee’s annual base
salary or annual cash bonus opportunity is materially reduced or (C) Grantee’s
principal office is relocated to a location that is in excess of fifty (50)
miles from Bethesda, Maryland; or (ii) a Re-Externalization occurs pursuant to
Section 1(b)(ii) hereof and as of the date of such Re-Externalization, the
Third-Party Manager (or any of its affiliates) has failed to provide Grantee
with an offer of employment that provides for (A) a job title, duties or
responsibilities that are materially no less favorable than Grantee’s job title,
duties or responsibilities immediately prior to such Re-Externalization, (B) an
annual base salary and an annual cash bonus opportunity that are materially no
less favorable than Grantee’s annual base salary and annual cash bonus
opportunity immediately prior to such Re-Externalization and (C) a principal
office location that is not in excess of fifty (50) miles from Bethesda,
Maryland (in any such case, as determined by the Committee, in its sole
discretion).

(c)
During the 24-month period following a Re-Externalization, Grantee’s employment
is terminated by the Manager (or any of its successors) or the Third-Party
Manager (or any of its affiliates), as applicable, as a result of a Termination
Without Cause.

6.
Forfeiture. Except to the extent the RSUs covered by this Agreement have become
nonforfeitable pursuant to Section 4 or Section 5 hereof, the RSUs covered by
this Agreement shall be forfeited automatically and without further notice, and
shall no longer be considered covered by this Agreement, on the date on which
Grantee ceases to be employed by the Company or any of its Subsidiaries, the
Manager (including following a Re-Externalization pursuant to Section 1(b)(i)
hereof) or any of its subsidiaries, the Third-Party Manager (following a
Re-Externalization pursuant to Section 1(b)(ii) hereof) or any of its
subsidiaries or any of their respective successors. For purposes of the
preceding sentence, if Grantee commences employment with the Third-Party Manager
on the date of a Re-Externalization pursuant to Section 1(b)(ii) hereof pursuant
to an offer of employment made by the Third-Party Manager on or before the date
of such Re-Externalization, Grantee’s termination of employment with the Company
or any of its Subsidiaries on the date of such Re-Externalization shall not
constitute a cessation of continuous employment for purposes of this Agreement.

7.
Form and Time of Payment of RSUs.

(a)
Form. Payment in respect of the RSUs, after and to the extent they have become
nonforfeitable pursuant to Section 4 or Section 5 hereof, shall be made in the
form of shares of Common Stock. Payment shall only be made in whole shares of
Common Stock; any fractional shares shall be paid to Grantee in cash. The
Company’s obligations to Grantee with respect to the RSUs will be satisfied in
full upon the issuance of the shares of Common Stock (or, with respect to
fractional shares, upon the payment in cash) corresponding to such RSUs.

(b)
Timing.

(i)
RSUs that become nonforfeitable pursuant to Section 4 hereof shall be paid
within ten (10) days following the date on which such RSUs become
nonforfeitable.

(ii)
RSUs that become nonforfeitable pursuant to Section 5(a) hereof shall be paid on
the date of such Change of Control.

(iii)
RSUs that become nonforfeitable pursuant to Section 5(b) hereof shall be paid
within ten (10) days following the date on which such RSUs become
nonforfeitable.

(iv)
RSUs that become nonforfeitable pursuant to Section 5(c) hereof shall be paid on
the first payroll date following the 60th day after such termination of
employment; provided that Grantee shall have first executed and not revoked a
release of claims in favor of the Company and its Subsidiaries, in a form
provided by the Company; provided further that, for the avoidance of doubt, in
no event shall such RSUs be paid to Grantee after March 15 of the calendar year
following the calendar year in which such termination occurs.

Notwithstanding the foregoing, if Grantee has made a permitted deferral election
with respect to any RSUs covered by this Agreement, such RSUs shall be paid at
the time set forth in such deferral election.
8.
Dividend Equivalents; Other Rights.



2

--------------------------------------------------------------------------------





(a)
From and after the Date of Grant and until the earlier of (i) the time when the
RSUs become nonforfeitable and are paid to Grantee in accordance with Section 7
hereof or (ii) the time when Grantee’s right to receive shares of Common Stock
in payment of the RSUs is forfeited in accordance with Section 6 hereof, on the
date that the Company pays a cash dividend (if any) or other cash distribution
to holders of shares of Common Stock generally, Grantee shall be entitled to a
number of additional RSUs determined by dividing (A) the product of (x) the
dollar amount of such cash dividend or other cash distribution paid per share of
Common Stock on such date and (y) the total number of RSUs (including dividend
equivalents credited thereon) previously credited to Grantee pursuant to this
Agreement as of such date, to the extent such RSUs have not become
nonforfeitable and paid to Grantee in accordance with Section 7 hereof, by (B)
the Market Value per Share on such date. Such dividend equivalents (if any)
shall be subject to the same applicable terms and conditions (including vesting,
forfeitability, dividend equivalents and payment) as apply to the RSUs as to
which the dividend equivalents were credited.

(b)
Grantee shall have no rights of ownership in the shares of Common Stock
underlying the RSUs and no right to vote the shares of Common Stock underlying
the RSUs until the date on which the shares of Common Stock underlying the RSUs
are issued or transferred to Grantee pursuant to Section 7 hereof.

(c)
The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver shares of Common Stock
or pay cash in the future, and the rights of Grantee will be no greater than
that of an unsecured general creditor. No assets of the Company will be held or
set aside as security for the obligations of the Company under this Agreement.

9.
No Right to Future Awards or Employment. The grant of the RSUs under this
Agreement to Grantee is a voluntary, discretionary award being made on a
one-time basis and it does not constitute a commitment to make any future
awards. The grant of the RSUs and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing contained in
this Agreement shall confer upon Grantee any right to be employed or remain
employed by the Company or any of its Subsidiaries, nor limit or affect in any
manner the right of the Company or any of its Subsidiaries to terminate the
employment or adjust the compensation of Grantee.

10.
Adjustments. The number of shares of Common Stock issuable for each RSU and the
other terms and conditions of the grant evidenced by this Agreement are subject
to adjustment as provided in Section 11 of the Plan.

11.
Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with the
delivery to Grantee of shares of Common Stock or any other payment to Grantee or
any other payment or vesting event under this Agreement, and the amounts
available to the Company for such withholding are insufficient, it shall be a
condition to the obligation of the Company to make any such delivery or payment
that Grantee make arrangements satisfactory to the Company for payment of the
balance of such taxes or other amounts required to be withheld. Grantee may
elect that all or any part of such withholding requirement be satisfied by other
means, including the retention by the Company of a portion of the shares of
Common Stock to be delivered to Grantee or by delivering to the Company other
shares of Common Stock held by Grantee (or proceeds from the sale thereof) or
cash. If such election is made, the shares of Common Stock used for such
withholding will be valued at an amount equal to the Market Value per Share of
such shares of Common Stock on the date of payment pursuant to Section 7 hereof.
In no event will the amount that is withheld pursuant to this Section 11 to
satisfy applicable withholding taxes exceed the maximum statutory tax rates
applicable with respect to Grantee.

12.
Compliance With Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any of the shares of Common Stock pursuant to
this Agreement if the issuance thereof would result in a violation of any such
law.

13.
Clawback. The RSUs shall be subject to the Company’s Clawback Policy, as in
effect on the Date of Grant, as may be amended or supplemented from time to time
as a result of the Board’s good faith anticipation of (and in accordance with
the proposed rules regarding), or in order to comply with, the final rules or
regulations adopted by the U.S. Securities and Exchange Commission and the
NASDAQ Stock Market that implement the incentive-based compensation recovery
requirements set forth in Section 10D of the Exchange Act, as added by
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
and any other applicable legal requirements or listing standards that may be
enacted and in effect from time to time.

14.
Relation to Other Benefits. Any economic or other benefit to Grantee under this
Agreement or the Plan shall not be taken into account in determining any
benefits to which Grantee may be entitled under any profit-sharing, retirement
or other benefit or compensation plan maintained by the Company or any of its
Subsidiaries (or any of their successors) and shall not affect the amount of any
life insurance coverage available to any beneficiary under any life insurance
plan covering employees of the Company or any of its Subsidiaries (or any of
their successors).

15.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that (a) no amendment shall adversely affect the rights of Grantee
under this Agreement without Grantee’s written consent and (b) Grantee’s consent
shall not be required to an amendment that is deemed necessary by the Company to
ensure exemption from or compliance with Section 409A of



3

--------------------------------------------------------------------------------





the Code or Section 10D of the Exchange Act and any applicable rules or
regulations promulgated by the Securities Exchange Commission or any national
securities exchange or national securities association on which the Common Stock
may be traded, including as a result of the implementation of, or modification
to, any clawback policy the Company adopts, or has adopted, to comply with the
requirements set forth in Section 10D of the Exchange Act.
16.
Severability. In the event that one or more of the provisions of this Agreement
shall be invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable.

17.
Relation to Plan. This Agreement is subject to the terms and conditions of the
Plan. To the extent not expressly set forth in this Agreement, the terms of the
Plan shall govern.

18.
Acknowledgement. Grantee acknowledges that Grantee (a) has received a copy of
the Plan, (b) has had an opportunity to review the terms of this Agreement and
the Plan, (c) understands the terms and conditions of this Agreement and the
Plan and (d) agrees to such terms and conditions.

19.
Successors and Assigns. Without limiting Section 3 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of Grantee,
and the successors and assigns of the Company.

20.
Governing Law. This Agreement shall be governed by and construed in accordance
with the internal substantive laws of the State of Delaware, without giving
effect to any principle of law that would result in the application of the law
of any other jurisdiction.

21.
Notices. Any notice to the Company provided for herein shall be in writing
(including electronically) to the Company, marked Attention: General Counsel,
and any notice to Grantee shall be addressed to Grantee at Grantee’s address on
file with the Company at the time of such notice. Except as otherwise provided
herein, any written notice shall be deemed to be duly given if and when
delivered personally or deposited in the United States mail, postage and fees
prepaid, and addressed as aforesaid. Any party may change the address to which
notices are to be given hereunder by written notice to the other party as herein
specified (provided that for this purpose any mailed notice shall be deemed
given on the third business day following deposit of the same in the United
States mail).

22.
Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs and Grantee’s participation in the Plan, or future
awards that may be granted under the Plan, by electronic means. Grantee hereby
consents to receive such documents by electronic delivery and, if requested,
agrees to participate in the Plan through an online or electronic system
established and maintained by the Company or another third party designated by
the Company.

23.
Section 409A of the Code. To the extent applicable, it is intended that this
Agreement and the Plan comply with or be exempt from the provisions of
Section 409A of the Code. This Agreement and the Plan shall be administered in a
manner consistent with this intent, and any provision that would cause this
Agreement or the Plan to fail to comply with or be exempt from Section 409A of
the Code shall have no force or effect until amended to comply with or be exempt
from Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of Grantee). Any reference in this Agreement to Section 409A of the Code
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service. Notwithstanding anything in this
Agreement or the Plan to the contrary, all payments made to Grantee pursuant to
this Agreement will be made within the short-term deferral period specified in
Treasury Regulation §1.409A-1(b)(4).

24.
Counterparts. This Agreement may be executed in one or more counterparts
(including facsimile and other electronically transmitted counterparts), each of
which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

[SIGNATURES ON FOLLOWING PAGE]


4

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has executed this Agreement,
as of the Date of Grant.




AGNC INVESTMENT CORP.




By:     
Name:
Title:




    
GRANTEE’S SIGNATURE


Print Name: _________________






5